NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


ROBERT JACKSON, III, DOC #S42032,           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-5097
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Manatee
County; Brian A. Iten, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed.



SILBERMAN, BLACK, and SALARIO, JJ., Concur.